IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43942

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 799
                                                )
       Plaintiff-Respondent,                    )   Filed: December 1, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KEITH ALLEN RICHEY,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of twenty-three years, with a
       minimum period of confinement of five years, for lewd conduct with a minor
       under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Keith Allen Richey pled guilty to lewd conduct with a child under sixteen. I.C. § 18-
1508. The district court sentenced Richey to a unified term of twenty-three years, with a
minimum period of confinement of five years. Richey appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Richey’s judgment of conviction and sentence are affirmed.




                                                   2